Title: From James Madison to Dolley Madison, 27 August 1814
From: Madison, James
To: Madison, Dolley


        
          My dearest
          Brookville Aug. 27. [1814] 10 OC.
        
        Finding that our army had left Montgomery Court House, we pushed on to this place, with a view to join it, or proceed to the City, as further information might prescribe. I have just recd. a line from Col. Monroe, saying that the Enemy were out of Washington, & on the retreat to their Ships & advising our immediate return to Washington. We shall accordingly set out thither immediately. You will all of course take the same resolution. I know not where we are in the first instance to hide our heads; but shall look for a place on my arrival. Mr. Rush offers his house in the six buildings, and the offer claims attention. Perhaps I may fall in with Mr. Cutts, and have the aid of his advice. I saw Mr. Bradley at Montgomery Ct. H. who told me that Mrs Cutts was well. Jamey will give you some particulars wch. I have not time to write. Truly yours
        
          J. Madison
        
        
          
   
   Since the above it is found necessary to detain Jamey, & sent a Trooper.


        
      